COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS






IN RE:  WEST DISTRIBUTORS, INC.,

                        Relator.

§
 
§
 
§
 
§
 
§
 
 § 


No. 08-06-00267-CV

AN ORIGINAL PROCEEDING IN 

MANDAMUS




 




MEMORANDUM OPINION

            Relator, West Distributors, Inc., filed its petition for writ of mandamus with this Court on
October 16, 2006.  See Tex.R.App.P. 52.1.  Prior to the Court’s rendering a decision on the petition,
Relator and the Real Party in Interest filed a joint motion to dismiss without prejudice, stating the
parties have entered into a settlement agreement of all disputes and have dismissed the underlying
proceeding in its entirety.  See Tex.R.App.P. 42.1(a)(2).
            The Court, having considered the motion, is of the opinion it should be granted.  Therefore
we dismiss the petition for writ of mandamus without prejudice. The motion also specifies that the
parties have agreed that each party will bear its own costs.  Accordingly, all costs are taxed against
the party incurring the same.  See Tex.R.App.P. 42.1(d).

                                                                        KENNETH R. CARR, Justice
January 18, 2007

Before Chew, C.J., McClure, and Carr, JJ.